China Agri-Business, Inc.
 
Finance Plaza, 9th Floor, Hi-Tech Road No. 42
 
Hi-Tech Industrial Development Zone, Xi-An, China 710068
 
 

 
August 12, 2009

 
 
Re: Registration Rights Agreement Dated September 29, 2008
 
 
Reference is made to that certain Registration Rights Agreement, dated as of
September 29, 2008 (the “Agreement”), by and among China Agri-Business, Inc.
(the “Company”) and the investors named therein (as identified by their
signatures below) (the “Investors”) and  that certain letter agreement dated
June 12, 2009 agreed and accepted by the Investors.  Capitalized terms used
herein but not otherwise defined in this letter shall have the respective
meanings set forth in the Agreement.
 
The Company and the Investors agree as follows:
 
 
1.
The Company shall be obligated to make the payments to the Investors required by
Section 2(b) of the Agreement if, and only if, the Registration Statement is not
declared effective by the SEC by 5:30 p.m. Eastern time on September 30, 2009
(the “Extended Deadline”).  In the event that the Registration Statement is
declared effective by the Extended Deadline, then the Investors waive any and
all claims to any payments pursuant to such Section 2(b) of the Agreement.

 
 
2.
The Investors and the Company want to clarify that it was the intention of the
parties to the Agreement that any liquidated damages required to be paid by the
Company under the Agreement are payable only to the holders of the Notes and not
to the holders of the Warrants.   The holders of the Warrants and/or Warrant
Shares are not entitled to any liquidated damages under the Agreement.

 
All other terms of the Agreement, including without limitation Section 2(c) of
the Agreement, shall continue in full force and effect.  This letter agreement
may be executed in two or more counterparts, all of which when taken together
shall be considered one and the same agreement.  This letter agreement shall be
governed by and construed in accordance with the laws of the state of New York.
 

--------------------------------------------------------------------------------


 
Agreed and Accepted as of the date written above:
 

CHINA AGRI-BUSINESS, INC.                   By: /s/ Xiaolong Zhou       Name: 
Xiaolong Zhou       Title: Chief Financial Officer      

 
 
 

JAG MULTI-INVESTMENTS, LLC                   By: /s/Alexander M. Goren      
Name:  Alexander M. Goren       Title: Managing Member      

 
 
 

Keith Guenther      
                                                                                                             
        /s/Keith Guenther           

                                                                           
 


 


 


 


 


 


 


 


 


 


 


 


 
[Signature page to Reg. Rights Letter Agreement – August 2009]
 

--------------------------------------------------------------------------------

